Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-17 are pending in the present application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to compounds of Formula I, classified in C07C 255/23.
II. Claims 8-10, drawn to a method of treating cancer using compounds of Formula I, classified in various subgroups of A61P.
III. Claims 11 and 12, drawn to a method of treating an autoimmune disease using compounds of Formula I, classified in various subgroups of A61P.
IV. Claims 13 and 14, drawn to a method for preventing transplant rejection using compounds of Formula I, classified in various subgroups of A61P.
V. Claim 15, drawn to a method for treating NASH using compounds of Formula I, classified in various subgroups of A61P.
VI. Claim 16, drawn to a method for treating CGvHD using compounds of Formula I, classified in various subgroups of A61P.
VII. Claim 17, drawn to a method for treating obesity using compounds of Formula I, classified in various subgroups of A61P.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in the process of Invention VII instead of Invention II.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in the process of Invention VII instead of Invention III.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in the process of Invention VII instead of Invention IV.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in the process of Invention VII instead of Invention V.
Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in the process of Invention VII instead of Invention VI.
Inventions I and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used in the process of Invention II instead of Invention VII.
Inventions II and III and IV and V and VI and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have different effects in that they treat different conditions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions would require divergent searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert J. Harris on June 8, 2022 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The claim to priority to 62/924,032 filed on October 21, 2019 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on March 3, 2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gurrapu et al. (ACS Medicinal Chemistry Letters, 2015, 558-561) in view of Mereddy et al. (USPN 9,573,888).
	Gurrapu et al. teach the non fluorinated versions of compounds of Formula I where R1 is hydrogen or OCH3.  See compound 19, Table 1 and compounds 26 and 27, Table 2, both Tables on page 559.
	Gurrapu et al. do not teach where the unsubstituted phenyl rings of the compounds are substituted by fluorine.
	Mereddy et al. teach the same compounds as Gurrapu et al. but in general form as formula Ia:  
    PNG
    media_image1.png
    164
    268
    media_image1.png
    Greyscale
, where R2 is H or OMe and R6aR6b can be optionally substituted by one or more Z1 groups.  Specific values for NR6aR6b include 
    PNG
    media_image2.png
    180
    149
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    274
    172
    media_image3.png
    Greyscale
, which shows preference for fluorinating the para positions of the phenyl rings.  See column 7, line 24 through column 9, line 36.  Also see column 2, lines 58-61 for the definition of Z1.  
While Mereddy et al. do not show the para-fluorination of the diphenylamino group of the present claims and show the para-fluorination of a dibenzylamino group, the person of ordinary skill in the art would be motivated to make the change to the di-p-fluorophenylamino group for NR6aR6b as the diphenylamino group was already exemplified and the difluorobenzylamino group also showed conserved activity with respect to MCT1 inhibition.  See Table 1, columns 33-44, compound 19 and 20 for the dibenzylamino and diphenylamino compounds and compounds 25 and 27 to show the addition of fluorine conserves the utility in the ring closed analog of compounds 19 and 20.  As the addition of fluorine in the para position of each phenyl ring has been shown to conserve the utility of the compound, there would be a reasonable expectation of success that the same effect would be seen in the diphenyl compound. 
	Therefore, the claims are prima facie obvious over the prior art.
Conclusion
	Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626